Appeal from a judgment, entered in Saratoga county clerk’s office August 16, 1935. The evidence shows a lease by the defendant Tavelin to the defendant Ferloin, a lease for the period of five years, of the land in question, and also an oral agreement to purchase within that period for a fixed sum, and the further agreement that the defendant Ferloin should build a cottage thereon that would cost at least $800. The cottage was built by the defendant Ferloin with lumber furnished by the plaintiff, with the knowledge and consent of the defendant Tavelin. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.